ALLREAD, J.
Epitomized Opinion
his was an action on an account for goods returned and accepted by the Gordon Co. The action was brought by Houghton & Dutton., the buyer. At the close of the evidence, the court instructed a verdict in favor of the plaintiff. The defendant prosecuted error, claiming that there was an issue that should have been submitted to the jury as to whether the goods were returned before the end rf- the season as stated in the correspondence, and riso an issue whether the “credit memorandum” •eferred to in the correspondence meant a cash ndebtedness or merely an obligation to furnish :redit for future sales. In sustaining the judgment >f the lower court, the Court of Appeals held:
1. The seller waived the question as to whether he goods were returned before the end of the ;eason by accepting the goods when they were re-urned to it.
2. The obligation contemplated by the corre-pondence was that of debtor and creditor and the ^credit memorandum” cannot be construed to re-luire the plaintiff buyer to accept future goods in dace of the goods returned.